                                 UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF NEW MEXICO

 IN RE:

 CAROL A. BELLISTRI

                   Debtor.                                     Case No. 7-19-10290-TA

MOTION FOR RELIEF FROM THE AUTOMATIC STAY AND FOR THE ABANDONMENT
     OF PROPERTY BY NATIONSTAR MORTGAGE LLC D/B/A MR. COOPER

          COMES NOW Nationstar Mortgage LLC D/B/A Mr. Cooper (“Creditor”), by and

 through its attorneys, Rose L. Brand & Associates, P.C. (Andrew Yarrington), and requests the

 Court for the entry of an Order lifting the automatic stay and abandoning certain real property.

 As grounds therefore, the Movant, states:

          1.       This Court has exclusive jurisdiction over this proceeding pursuant to 28 U.S.C.

 § 1334 and 28 U.S.C. § 157.

          2.       This Court has proper venue over this proceeding pursuant to 28 U.S.C. § 1409.

          3.       The Debtor, Carol A. Bellistri, filed a voluntary Chapter 7 bankruptcy petition on

 February 11, 2019.

          4.       Edward Alexander Mazel is the Chapter 7 Trustee assigned in this bankruptcy

 case.

          5.       The Debtor executed a Note (the “Note”), dated May 3, 2012, in the amount of

 $239,428.00, plus interest at the rate of 3.87500% per annum. See Exhibit A.

          6.       As security for the Note, the Debtor gave a Deed of Trust, dated May 3, 2012, on

 the property located at 1813 Platte River Rd NE, Albuquerque, New Mexico 87144 (the

 “Property”), which was duly recorded at the Bernalillo County Clerk’s office on May 8, 2012, in

 Book 415, at Page 11319 as Document No. 2012011319. See Exhibit B. The Property, which is




 7952-2302-FB 6882715.docx mdb
all the collateral listed in the Deed of Trust, is more fully and particularly described as:

                  Lot Numbered Four (4), in Block Numbered Two (2), Corrales
                  North Unit 2A, as the same is shown and designated on the plat of
                  said subdivision entitled "CORRALES NORTH UNIT 2A, A
                  SUBDIVISION OF TRACTS 'A', 'B' AND 'C', CORRALES
                  NORTH UNIT 2, CITY OF RIO RANCHO, TOWN OF
                  ALAMEDA GRANT, SANDOVAL COUNTY, NEW MEXICO",
                  filed in the office of the County Clerk of Sandoval County, New
                  Mexico, on November 21, 1989 in Rio Rancho Estates Plat Book
                  No. 5, pages 116-117, (Vol. 3, folio 810A).

         including any improvements, fixtures, and attachments, such as, but not limited to,

mobile homes. If there is a conflict between the Property’s legal description and the street

address, the legal description shall control.

         7.       Creditor is the holder of the Note through possession and the Deed of Trust

 through assignment. The Mortgage was assigned to Nationstar Mortgage LLC D/B/A Mr.

 Cooper through a Corporate Assignment of Mortgage dated April 25, 2018, and recorded on

 May 2, 2018, in Book 421, at Page 9838, as Document No. 2018009838, in the records of

 Bernalillo County. A copy of said Assignment is attached as Exhibit C. Creditor is entitled to

 enforce said documents.

         8.       Creditor claims a valid first priority position lien on the Property as described in

the Deed of Trust. The Debtor is in default under the terms of the Note and Deed of Trust for

amounts due there upon.

         9.       As of February 14, 2019, the payment arrears for contractual amounts due are

$22,574.96, representing non-payment from January 1, 2018, through February 1, 2019, which

includes two (2) payments of $1,676.44 each, plus twelve (12) payments of $1,601.84 each, for a

total of fourteen (14) missed or insufficient payments in all.

         10.      As of February 14, 2019, the total arrears due are $25,750.72. The total arrears




7952-2302-FB 6882715.docx mdb                      2
due include the following amounts:

            Payment Arrears                                           $22,574.96
            Total Fees Due                                            $3,175.76
            TOTAL ARREARS                                             $25,750.72
*in addition to interest, fees and costs continuing to accrue after the date this Motion’s filing.

         11.      As of February 14, 2019, the total debt obligation under the Note and secured

through the Deed of Trust is $233,054.69. The total debt amount includes the following:

                Principal Balance                                       $213,527.59
                Interest to and including February 14, 2019
                accrued at the rate of 3.87500%                         $10,342.80
                Escrow Advances                                         $6,008.54
                Miscellaneous Fees                                      $3,175.76
                TOTAL DEBT                                              $233,054.69

         12.      The Property may also be encumbered by other liens which may exceed the fair

market value of the Property.

         13.      The Debtor does not intend to cure the default on the Note and Deed of Trust.

The Debtor stated, in his attachment to Schedule A, that he intended to give the Property back.

         14.      Creditor is not adequately protected.

         15.      The Debtor may have little to no equity in the Property and cannot offer any

adequate protection, and the Property is not necessary for an effective reorganization. Per the

Debtor’s Schedule A, the Property is worth $240,000.00.

         16.      The Property is of no consequential value and benefit to the estate.

         17.      To the extent that Creditor has paid for insurance coverage on the Property and in

the event the stay is lifted, it is entitled to apply any insurance premium refunds to the

outstanding loan balance.

         18.      Concurrence of Debtor's counsel was sought but not obtained.

         WHEREFORE, Creditor respectfully requests the Court enter an Order:



7952-2302-FB 6882715.docx mdb                       3
         A.       Lifting the automatic stay of 11 U.S.C. § 362(a) and abandoning the Property

pursuant to 11. U.S.C. § 554, thereby permitting Creditor to exercise the rights and remedies it is

afforded under the Note and Deed of Trust, including but not limited to the right to foreclose

against the Property pursuant to State Law;

         B.       Waiving the fourteen day stay of the Order as provided by Fed. R. Bankr. P.

4001(a)(3).

         C.       Granting any other relief the Court deems just and proper.


                                                   ROSE L. BRAND & ASSOCIATES, P.C.

                                                   By /s/Andrew P. Yarrington
                                                      ANDREW YARRINGTON
                                                      Attorney for Creditor
                                                      7430 Washington Street, NE
                                                      Albuquerque, NM 87109
                                                      Telephone: (505) 833-3036
                                                      Andrew.Yarrington@roselbrand.com


I hereby certify that a copy of the foregoing pleading was sent via CM/ECF Filer automatic e-
mail notification to the US Trustee and any party who filed a Request for Notice with the Court
for electronic notification, in addition to the Attorney and Trustee listed below, and mailed by
first class mailing, postage prepaid, to Debtor listed below:

Gary Lakin                          Edward Alexander Mazel               Carol A. Bellistri
Attorney for Debtor                 Chapter 7 Trustee                    Debtor
6727 Academy Rd NE Ste B            1122 Central Ave. S.W. Suite 1       1405 32nd Circle SE
Albuquerque, NM 87109-3369          Albuquerque, NM 87102                Rio Rancho, NM 87124
Telephone: 505-828-0400             Telephone: (505) 433-3097
glakin3120@aol.com


on this 4th day of March, 2019.

/s/ Mitchell Billings_______________
MITCHELL BILLINGS, Paralegal 




7952-2302-FB 6882715.docx mdb                      4
                                                                              MIN
                                                                              MERS Telephone: (888) 679-6377

                                                                 A
                                                             NOTE
 Multistate
 May 3, 2012
        IDate]
                                                 1813 Platte River Rd NE
                                                Rio Rancho, NM 87144 - 6409
                                                      LPropcrty Address I

 1.  PARTIES
     "Borrower" means each person signing at the end of this Note. and the person's successors and assigns. '' Lender" means
 Freedom Mortgage Corporation

 and its successors and assigns.

 2.   BORROWER'S PROMISE TO PAY; INTEREST
      In return for a loan received from Lender. Borrower promises to pay the principal sum of
 Two Hundred Thirty Nine Thousand Four Hundred Twenty Eight and 00 / 100
                   Dollars (U.S. S 2 3 9, 4 2 8 . o o     ) . plus interest. to the order of Lender. Intercst will be charged on
 unpaid principal. from the date of disbursement of the loa n proceeds by Lender. at the rate of
 Three and Seven- Eighths
                 percent (       3. 875 %) per year until the full amount of principal has been paid .

 3.    PROMISE TO PAY SECURED
       Borrower's promise to pay is secured by a mortgage. deed of trust or similar security instrument that is dated the same
 date as this Note and called the "Security Instrument. " The Security Instrument protects the Lender from losses which might
 result if Borrower defaults under this Note.

 4.    MANNER OF PAYMENT
       (A) Time
            Borrower shall make a payment of principal and interest to Lender on the first day of each month beginning on
July 1, 2012              . Any principal and interest remaining on the first day of June, 2042              , will be due on that
 date. which is called the "Maturity Date."
       (B) Place
            Payment shallbe madeat P.O . Box 8068, Virginia Beach, VA 23450 - 8068
                                                                                or at such place as Lender may designate in writing
 by notice to Borrower.
       (C) Amount
            Each monthly payment of principal and interest will be in the amount of U.S . $        1, 125. 8 8          . This amount
 will be part of a larger monthly payment required by the Security Instrument, that shaiJ be applied to principal . interest and
 other items in the order described in the Security Instrument.
       (D) Allonge to this Note for payment adjustments
            If an allonge providing for payment adjustments is executed by Borrower together with this Note, the covenants ul'
 the allonge shall be incorporated into and shall amend and supplement the covenants of this Note as if the allonge were <t part of
 this Note. !Check applicable box!

              Dcraduated Payment Allonge D crowing Equity Allonge O Other [specil)'J


                                                                                                                                   10195
       Ill)                                                                                                              VMPJR (1103).00
  Wollurs Kfuwcr Hnanclal Scrv•ccs-                                                                                           Page 1 or 3
5.     BORROWER'S RIGHT TO PREPAY
      Borrower has the right to pay the debt evidenced by this Note, in whole or in part. without charge or penalty, on the first
day of any month . Lender shall accept prepayment on other days provided that Borrower pays interest on the amount prepaid fo r
the remainder of the month to the extent required by Lender and permitted by regulations of the Secretary. lf Borrower makes a
partial prepayment. there will be no changes in the due date or in the amount of the monthly payment unless Lender agrees in
writing to those changes.

6.     BORROWER'S FAILURE TO PAY
       (A) Late Charge for Overdue Payments
           Jf Lender has not received the full monthly payment required by the Security Instrument. as described in Paragraph
4{C) of this Note, by U1e end of fifteen calendar days after the payment is due, Lender may collect a late charge in the amount
of Four and No-Thousandths
                                                      percent (4. oo o       %) of the overdue amount of each payment.
       {B) Default
            If Borrower defaults by failing to pay in full any monthly payment , then Lender may. except as limited by regulations
of the Secretary in Ute case of payment default s, require immediate payment in full of the principal balance remaining due ancl
all accrued interest. Lender may choose not to exercise this option without waiving its rights in the event of any sullsequent
default . ln many circumstances regulations issued by the Secretary will limit Lender's rights to require immediate payment in
full in the case of payment defaults. This Note does not authorize acceleration when not permitted by HUD regulatiuns. As used
in this Note, "Secretary" means the Secretary of Housing and Urban Development or his or her designee.
       (C) Payment of Costs and Expenses
          lf Lender has required immediate payment in full , as described above, Lender may require Borrower to pay costs and
expenses including reasonable and customary attorneys' fees for enforcing this Note to the extent not prohibited by applicable
Jaw. Such fees and costs shall bear interest from the date of disbursement at the same rate as the principal of this Note.

7.     WA IVERS
      Borrower and any other person who has obligations under this Note waive the rights of presentment and notice of
dishonor. "Presentment " means the right to require Lender to demand payment of amounts due. "Notice of dishonor" means the
right to require Lender to give notice to other persons that amounts due have not lleen paid.

8.     GIVING OF NOTICES
     Unless applicable law requires a different method, any notice that must be given to Borrower under this Note will be given
by delivering it or lly mailing it lly first class mail to Borrower at the property address above or at a di fferent address if
Borrower has given Lender a notice of Borrower's different address.
     /\ny notice that must be given to Lender under this Note will be given by f1rst class mail to Lender at the address stated in
Paragraph 4 (B) or at a different address if Borrowe1' is given a notice of that di fferent acldress.

9.     OBLIGATIONS OF PERSONS UNDER THIS NOTE
      If more than one person signs this Note. each person is fully and personally obligated to keep all of the promises made in
this Note. including the promise to pay the full amount owed. Any person who is a guarantor. surely or endorser of this Note is
also obligated lo do these things. Any person who takes over these obligations, including the obligations of a guarantor, surety
or endorser of this Note. is also obligated to keep all of the promises made in this Note. Lender may enforce its rights under this
Note against each person individually or against all signatories together. Any one person signing this Note may be required to
pay all of the amounts owed under this Note.




I ItA Mulhs ta t c Fo•ed Rate Nol o                                                                                               10/95
VMP (0)                                                                                                               VMI'1R (11 03) 00
Woltcos Ktuwcr I inonCJal Sc rvocc•                                                                                         l'bgc 2 of J
      BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in this Note.




     _' _J.....
_ _ _iL     _....._t--_,(_L_~-----=-
                                   .;1_
                                    '-'---':....:
                                               L.::....c::....
                                                         ..LJ.(. :.t.;:;.~;::.;·\..,___---:-_{.Sea I)
                                                             :;..•                                      _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _{.Seal)
Carol        A   Bellistri                                                         -Borrower                                                                 -Borrower
       J




- - - - - -- - -- - - -------'{Sea l)                                                                   _ _ __ _ __ _ _ _ _ _ _ _ _ _(.Seal)
                                                                                   -Borrower                                                                 -Borrower


                                                                                                                                                    [Sign Origina I Only]

D          Refer to the attached Signature Addendum for additional parties and signatures.




                                                                                                                         Pay to the order of


                                                                                                         .~1thout   recourse this_ day of      20_



                                                                                                                          a-
                                                                                                                    Freedom Mortgage Corporation



                                                                                                                    Stanley C. Middleman
                                                                                                                President/Chief Executive Officer




fHA Muiii>IDic foxed Ralc No1c                                                                                                                                        10/95
VMP (II)                                                                                                                                                    VMP1R (1103).00
W~tur~ Kluwct Flnnnciat Services                                                                                                                                 Pogo 3 or 3
                                                   B             2012011319    05 / 08/2 012 02 : 44 ; 49 PH   3 : 4 1 5 P : L1319



                                                                 li~!r~i;t~,A~~--·~~~~
             Return To:
             Freedom Mortgage Corporation
             Attn: Final Documents
             P . O. Box 800 1
             Fishers , IN 46038 -800 1
             Prepared By:


                                                                                                                    INSURANCE CO.
             - - -- - -------[Spaoe Abovo This Lino Jlor Recording Dat.a] - -- -- - - - -- - -

             State of New Mexico
                                                  DEED OF TRUST
                                                                              MIN
              OEFJN1TTONS

             Words used in multiple sections of t~s document arc defined below and other words are defined In
             Sections 2 and 16.
             (A) "Security Instrument" means tbfs document, whJch Is dated May J , 2012                 , together
             with all Riders to this document.
             (B) "Borrower" is Carol A Bellistri, a single woman ,




              Borrower is Ihe mortgagor and trustor under this Security Instrument. The mailing address of llae Borrower
              Is   1813 Platte River Rd Ne , Rio Rancho                                                        NM
             (C) "Lender" is Freedom Mortgage Corporation

             Lender is a Corporation
             organi1~d and existing under lhe laws of The State of New J ersey
             The mailing address of the Lender is 907 Pleasant Valley Av Ste 3, Mount Laurel,
             NJ 08054
             (D) "Trustee" is Fidelity National Title o f New Mexico , Inc .


                            w Kh M l RS·NM




Land Records Corp . OR ALB10973 SA 201 2011319 . 001
                                                           2012011319   05/08/2012 02:44:49 PM                   Page 2 of 13




             TbemalllngaddressoftheTrusteeis 3740 Ellison NW, Suite 1.02, Albuquerque, NM
             87114
             The Trustee may be changed by Lender (beneficiary) or its agent recording a Notice of Substitution of
             Trustee and providing notice to Trustee and Borrower.
             (E) "MERS" is Mortgage Electronic Registralion Systems, Inc. MERS is a se.parate corporation that is
             acting solely as a nominee for Lender and Lender's successors and assigns. MERS is the mortgagee and
             beneficiary under this Security Instrument. MERS is organized and existing under the laws of Delaware ,
             and has an address and telephone nurnberofP.O. Box 2026. Flint. MI 48501 -2026, tel. (888) 679-MERS.
             (F) "Note" means the promissory note signed by Borrower and dated May 3, 2012
             The Note states that Borrower owes Lender      Two Hundred Thirty Nine Thousand Four
             Hundred Twenty Eight and 00/ 100
                       Dollars (U.S. $ 2 3 9, 428. oo                 ) plus interest. Borrower has promised to pay this
             debt in regular Periodic Payments and to pay the debt in full not later than J une 1, 2 04 2
             This Security Instrument secures a maximum principal amount of up to 150% of the original amount of
             the Note.
             (G) "Property" means the property that is described below under the heading "Transfer of Rights in the
             Property."
             (H) "RESPA" means the Real Estate Settlement Procedures Act (12 U.S.C. § 2601 et seq.) and its
             implementing regulation, Regulalion X (24 C.F.R. Part 3500) , as they might be amended from time to
             lime, or any additional or successor legislation or regulation that governs the same subject matter. As used
             in this Security Instrument, "RESPA" refers to all requirements and restrictions that are imposed in regard
             to a "federally related mortgage loan" even if the Loan does not qualify as a "federally related mortgage
             loan" under RESPA.
             TRANSFER OF RIGHTS IN THE PROPERTY
             Thls Security Instrument secures to Lender: (I) the repayment of the Loan. and all renewals, extensions and
             modifications of the Note: and (ii) the perfonnance of Borrower's covenants and agreements under this
             Security Instrument and the Note. For this purpose, Borrower does hereby mortgage, grant and convey to
             MERS, as the mortgagee and beneficiary of this Security Instrument, (solely as nominee for Lender and
             Lender's successors and assigns) and to the successors and assigns of MERS, the following described
             property located in the
             County                                               of Sandoval
                                (Type or Recording Jurisdiction)                     (Name or Recording jurisdictloo)
             SEE LEGAL DESCRIPTION ATTACHED HERETO AND MADE A PART HEREOF




             Parcel ID Number: 1017071205491                                              which currently has the address of
             1813 Platte River Rd NE                                                                                           (Street]
             Rio Rancho                                                   (City) ,   New Mexico 87144 - 6409 (Zip Code)
             ("Property Address"):

             fHA
             VMPe
                   a   of   TM<\ with MERS-NM
             Wo4tors l<luwer financial Se<voces
                                                                                                                   . ,96 Amtn<led 02110
                                                                                                                  VMP4N(NM) (100Z) .OO
                                                                                                                           Page 2 of 10




Land Records Corp . OR ALB10973 SA 2012011319 .002
                                                  2012011319          05/08/201 2 02:44:49 PM             Page 3 of 13




                   TOGETHER WITH all the improvements now or hereafter erected on the property, and all
             easements, appurtenances, and fixtures now or hereafter a part of the property. All replacements and
             additions shall also be covered by this Security Instrument. All of the foregoing Is referred to In this
             Security Instrument as the "Property." Borrower understands and agrees that MERS holds only legal title
             to the interests granted by Borrower in this Security Instrument, but. if necessary to comply with law or
             custom, MERS (as nominee for Lender and Lender's successors and assigns) bas the right: to exercise any
             or all of those interests, including, but not limited to, the right to foreclose and sell the Property; and to
             take any action required of Lender including, but not Umited to, releasing and canceling this Security
             Instrument.
                   BORROWER COVENANTS thai Borrower is lawfully seised of the estate hereby conveyed and has
             the right to mortgage, grant and convey the Property and that the Property is unencumbered, except for
             encumbrances of record. Borrower warrants and will defend generally the title to the Property against all
             claims and demands, subject to any encumbrances of record.

                   THIS SECURITY INSTRUMENT combines uniform covenants for national use and non-uniform
             covenants with limited variations by jurisdiction to constitute a uniform security instrument covering real
             property.
                   Borrower and Lender covenant and agree as follows:
                   UNIFORM COVENANTS .
                   1. Paymeo.t of Principal, Interest and Late Charge. Borrower shall pay when due the principal of,
             and interest on, the debt evidenced by the Note and late charges due under the Note.
                   2. Monthly Payment of Taxes, Insurance and Other Charges. Borrower shall include in each
             monthly payment, together with the principal and Interest as set forth in tlte Note and any late charges, a
             sum for (a) taxes and special assessments levied or to be levied against the Property, (b) leasehold
             payments or ground rents on the Property, and (c) premiums for insurance required under paragraph 4. In
             any year in which the Lender must pay a mortgage insurance premium to the Secretary of Housing and
             Urban Development ("Secretary"), or in any year in which such premium would have been required if
             Lender still held the Security Instrument, each monthly payment shall also include either: (i) a sum for the
             annual mortgage insurance premium to be paid by Lender to the Secretary. or (il) a monthly charge instead
             of a mortgage insurance premium if this Security Instrument is held by the Secretary, in a reasonable
             amount to be determined by the Secretary. Except for the monthly charge by the Secretary, these items are
             called "Escrow Items" and the sums paid to Lender are called "Escrow Funds."
                   Lender may. at any time, collect and hold amounts for Escrow Items in an aggregate amount not to
             exceed the maximum amount that may be required for Borrower's escrow account under the Real Estate
             Settlement Procedures Act of 1974, 12 U.S.C. Section 2601 et seq. and implementing regulations, 24 CFR
             Part 3500, as they may be amended from time to time ("RESPA"), except t.hat the cushion or reserve
             permitted by RESPA for unanticipated disbursements or disbursements before the Borrower's payments are
             available in the account may not be based on amounts due for the mortgage insurance premium.
                   If the amounts held by Lender for Escrow Items exceed the amounts permitted to be held by RESPA,
             Lender shall account to Borrower for the excess funds as required by RESPA. If the amounts of funds held
             by Lender at any time are not sufficient to pay the Escrow Items when due, Lender may notifY the
             Borrower and require Borrower to make up the shortage as permitted by RESPA.
                   The Escrow Funds are pledged as additional security for all sums secured by this Security Instrument.
             If Borrower tenders to Lender the full payment of all such sums, Borrower's account shall be credited with
             the balance remaining for all installment items (a) , (b), and (c) and any mortgage Insurance premium
             installment that Lender has not become obligated to pay to the Secretary. and Lender shall promptly refund
              FHA                 =M=E=RS~-N=M:-------------------~~~~~~~iijii::==
              VMP
              WOlters Klvwcr Financiol Services




Land Records Corp . OR ALB1 0 973 SA 2 012011319.003
                                                 2012011319          05/08/2012 02:44:49 PM              Page 4 of 13




            any excess funds to Borrower. Immediately prior to a foreclosure sale of the Property or its acquisition by
            Lender, Borrower's account shall be credited with any balance remaining for alJ installments for Items (a),
            (b) , and (c).
                   3. Application of Payments. AU payments under paragraphs 1 and 2 shall be applied by Lender as
            follows:
                   First , to the mortgage Insurance premium to be paid by Lender to the Secretary or to the monthly
            charge by the Secretary instead of the monthly mortgage insurance premium;
                   Second, to any taxes, special assessments. leasehold payments or ground rents, and fire, flood and
            other hazard insurance premiums, as required;
                   Third, to interest due under the Note;
                   Fourth, to amortization of the principal of the Note; and
                   Fifth, to late charges due under the Note.
                   4. Fire, Flood and Other Hazard Insurance. Borrower shall insure all Improvements on the
            Property, whether now In existence or subsequently erected. against any hazards, casualties, and
            contingencies, including fire, for which Lender requires insurance. This insurance shall be maintained in
            the amounts and for the periods that Lender requires. Borrower shall also insure all Improvements on the
            Property, whether now in existence or subsequently erected, against loss by floods to the extent required
            by the Secretary. All Insurance shall be carried with companies approved by Lender. The insurance
            policies and any renewals shall be held by Lender and shall include loss payable clauses in favor of, and In
            a form acceptable to, Lender.
                   In the event of loss, Borrower shall give Lender immediate notice by mail. Lender may make proof of
            loss if not made promptly by Borrower. Each insurance company concerned is hereby authorized and
            directed to make payment for such loss directly to Lender, instead of to Borrower and to Lender jointly.
            All or any part of the Insurance proceeds may be applied by Lender, at its option. either (a) to the
            reduction of the Indebtedness under the Note and this Security Instrument, first to any delinquent amounts
            applied in the order in paragraph 3, and then to prepayment of principal, or (b) to the restoration or repair
            of the damaged Property. Any application of the proceeds to the principal shall not extend or postpone the
            due date of the monthly payments which are referred to in paragraph 2, or change the amount of such
            payments. Any excess Insurance proceeds over an amount required to pay all outstanding indebtedness
            under the Note and this Security Instrument shall be paid to the entity legally entitled thereto.
                   In the event of foreclosure of this Security Instrument or other transfer of title to the Property that
            extinguishes the indebtedness, all right, title and interest of Borrower in and to insurance policies in force
            shall pass to the purchaser.
                   5. Occupancy, Preservation, Maintenance and Protection ofthe Property; Borrower's Loan
            Application; Leaseholds. Borrower shall occupy. establish, and use the Property as Borrower's principal
            residence within sixty days after the execution of this Security Instrument (or wltllin sixty days of a later
            sale or transfer of the Property) and shall continue to occupy the Property as Borrower's principal
            residence for at least one year after the date of occupancy, unless Lender determines that requirement will
            cause undue hardship for Borrower. or unless extenuating circumstances exist which are beyond
            Borrower's control. Borrower shall notify Lender of any extenuating circumstances. Borrower shall not
            commit waste or destroy . damage or substantially change the Property or allow the Property to deteriorate,
            reasonable wear and tear excepted. Lender may inspect the Property if the Property is vacant or abandoned
            or the loan is In default. Lender may take reasonable action to protect and preserve such vacant or
            abandoned Property. Borrower shall also be in default if Borrower, during the loan application process,
            gave materially false or inaccurate information or statements to Lender (or failed to provide Lender with
            any material information) in connection with the loan evidenced by the Note, including, but not limited to,
            representations concerning Borrower's occupancy of the Property as a principal residence. If this Security

            FHA Deed of Trust wi1h MtRS·NM                                                                4/96 AmondeO 02110
            VMP®                                                                                         VMP4N(NM) (1002).00
            Wolter• Kluwer financlol S.rvi<:es                                                                   Pogo 4 of 10




Land Records Corp. OR ALB10973 SA 2012011319 .004
                                                 2012011319          05/08/2012 02:44:49 PM               Page 5 of 13




             Instrument is on a leasehold , Borrower shall comply with the provisions of the lease. If Borrower acquires
             fee title to the Property, the leasehold and fee title shall not be merged unless Lender agrees to the merger
             in writing.
                   6. Condemnation. The proceeds of any award or claim for damages, direct or consequential, in
             connection with any condemnation or other taking of any part of the Property, or for conveyance In place
             of condemnation, are hereby assigned and shall be paid to Lender to the extent of the full amount of the
             indebtedness that remains unpaid under the Note and this Security Instrument. Lender shall apply such
             proceeds to the reduction of the indebtedness under the Note and this Security Instrument, first to any
             delinquent amounts applied in the order provided in paragraph 3, and then to prepayment of principal. Any
             application of the proceeds to the principal shall not extend or postpone the due date of the monthly
             payments, which are referred to in paragraph 2, or change the amount of such payments. Any excess
             proceeds over an amount required to pay all outstanding indebtedness under the Note and this Security
             Instrument shall be paid to the entity legally entitled thereto.
                   7. Charges to Borrower and Protection of Lender's Rights in the Property. Borrower shall pay all
             governmental or municipal charges, fines and Impositions that are not included in paragraph 2. Borrower
             shall pay these obligations on time directly to the entity which is owed the payment. If failure to pay would
             adversely affect Lender's interest in the Property. upon Lender's request Borrower shall promptly furnish
             to Lender receipts evidencing these payments.
                   If Borrower falls to make these payments or the payments required by paragraph 2, or fails to
             perform any other covenants and agreements contained In this Security Instrument. or there is a legal
             proceeding that may significantly affect Lender's rights in the Property (such as a proceeding in
             bankruptcy, for condemnation or to enforce laws or regulations) , then Lender may do and pay whatever is
             necessary to protect the value of the Property and Lender's rights in the Property. including payment of
             taxes, hazard insurance and other items mentioned in paragraph 2.
                   Any amounts disbursed by Lender under this paragraph shall become an additional debt of Borrower
             and be secured by this Security Instrument. These amounts shall bear interest from the date of
             disbursement, at the Note rate, and at the option of Lender, shall be immediately due and payable.
                   Borrower shall promptly discharge any lien which has priority over this Security Instrument unless
             Borrower: (a) agrees In writing to the payment of the obligation secured by the lien In a manner acceptable
             to Lender; (b) contests in good faith the lien by, or defends against enforcement of the lien In, legal
             proceedings whJch in the Lender's opinion operate to prevent the enforcement of the lien; or (c) secures
             from the holder of the lien an agreement satisfactory to Lender subordinating the lien to this Security
             Instrument. If Lender determines that any part of the Property is subject to a lien which may attain priority
             over this Security Instrument, Lender may give Borrower a notice identifying the lien . Borrower shall
             satisfy the lien or take one or more of the actions set forth above within 10 days of the giving of notice.
                   8. Fees. Lender may collect fees and charges authorized by the Secretary.
                   9. Grounds for Acceleration of Debt.
                        (a) Default. Lender may , except as limited by regulations issued by the Secretary, in the case of
                        payment defaults, require immediate payment in full of all sums secured by this Security
                        Instrument if:
                           (l) Borrower defaults by failing to pay In full any monthly payment required by this Security
                           Instrument prior to or on the due date of the next monthly payment, or
                           (ii) Borrower defaults by failing, for a period of thirty days, to perform any other obligations
                           contained in this Security Instrument.
                        (b) Sale Without Credit Approval. Lender shall, if permitted by applicable law (including
                        Section 341 (d) of the Gam-St. Germain Depository Institutions Act of 1982, 12 U.S.C.
                        1701j-3(d)) and with the prior approval of the Secretary, require immediate payment in full of all
                        sums secured by this Security Instrument if:
                            (i) All or part of the Property, or a beneficial interest In a trust owning all or part of the
                            Property, is sold or otherwise transferred (other than by devise or descent) , and
                          wit~   MERS·NM                                                                    ]/£ lmenoed   02110
                                                                                                          VMP4N(NM) (1002).00
                                                                                                                 Pege 5 of 10




Land Records Corp. OR ALB10973 SA 2012011319 .005
                                                 2012011319          05/08/2012 02:44:49 PM              Page 6 of 13




                           (II) The Property 1s not occupied by the purchaser or grantee as his or her principal residence,
                           or the purchaser or grantee does so occupy the Property but his or her credit has not been
                           approved In accordance wilh the requirements of the Secretary.
                      (c) No Waiver. If circumstances occur that would permit Lender to require Immediate payment In
                      full , but Lender does not require such payments, Lender does not waive its rights with respect to
                      subsequent events.
                      (d) Regulations of HUD Secretary. In many circumstances regulations Issued by the Secretary
                      wiU limit Lender's rights, in the case of payment defaults, to require immediate payment in full
                      and foreclose If not paid. This Security Instrument does not authorize acceleration or foreclosure
                      if not pennjtted by regulations of the Secretary.
                      (e) Mortgage Not Insured. Borrower agrees that if this Security Instrument and the Note are not
                      determined to be eligible for insurance under the National Housing Act within 60 days from the
                      date hereof, Lender may, at its option, require immediate payment In full of all sums secured by
                      this Security Instrument. A written statement of any authorized agent of the Secretary dated
                      subsequent to 60 days from the date hereof. declining to insure this Security Instrument and the
                      Note, shall be deemed conclusive proof of such ineligibility. Notwllhstandlng the foregoing. this
                      option may not be exercised by Lender when the unavailability of insurance Is solely due to
                      Lender's failure to remit a mortgage insurance premium to the Secretary.
                  10. Reinstatement. Borrower has a right to be reinstated if Lender has required Immediate payment
            in full because of Borrower's failure to pay an amount due under the Note or this Security Instrument. This
            right applies even after foreclosure proceedings are Instituted. To reinstate the Security Instrument,
            Borrower shall tender In a Jump sum all amounts required to bring Borrower's account current including,
            to the extent they are obUgations of Borrower under this Security Instrument, foreclosure costs and
            reasonable and customary attorneys' fees and expenses properly associated with the foreclosure proceMng.
            Upon reinstatement by Borrower. this Security Instrument and the obligations that it secures shaU remain
            in effect as if Lender had not required immMate payment in full. However, Lender is not required to
            permit reinstatement lf: (i) Lender has accepted reinstatement after the commencement of foreclosure
            proceedings within two years immediately preceding the commencement of a current foreclosure
            proceedjng, (ii) reinstatement will preclude foreclosure on different grounds in the future , or (Iii)
            reinstatement wlll adversely affect the priority of the lien created by this Security Instrument.
                  11. Borrower Not Released; Forbearance By Lender Not a Waiver . Extension of the time of
            payment or modification of amortization of the sums secured by this Security Instrument granted by Lender
            to any successor in interest of Borrower shall not operate to release the liability of the original Borrower or
            Borrower's successor In interest. Lender shall not be required to commence proceedings against any
            successor in interest or refuse to extend time for payment or otherwise modify amortization of the sums
            secured by this Security Instrument by reason of any demand made by the original Borrower or Borrower's
            successors In interest. Any forbearance by Lender in exercising any right or remedy shall not be a waiver
            of or preclude the exercise of any right or remedy.
                  12. Successors and Assigns Bound; Joint and Several Liability; C~Signers. The covenants and
            agreements of this Security Instrument shall bind and benefit the successors and assigns of Lender and
            Borrower. subject to the provisions of paragraph 9(b) . Borrower's covenants and agreements shall be joint
            and several. Any Borrower who co-signs this Security Instrument but does not execute the Note: (a) is
            co-signing this Security Instrument only to mortgage, grant and convey that Borrower's interest In the
            Property under the tenns of this Security Instrument; (b) is not personally obligated to pay the sums
            secured by this Security Instrument; and (c) agrees that Lender and any other Borrower may agree to
            extend, modify, forbear or make any accommodations with regard to the terms of this Security Instrument
            or the Note without that Borrower's consent.
                  13. Notices. Any notice to Borrower provided for In this Security Instrument shall be given by
            delivering It or by malllng It by first class mail unless applicable law requires use of another method.


                                with MERS·NM
            VMP®
            Woltllf5 Kluwer f inancial SCNices




Land Records Corp. OR ALB10973 SA 2012011319.006
                                                 2012011319          05/08/2012 02:44:49 PM              Page 7 of 13




            The notice shall be directed to the Property Address or any other address Borrower designates by notice to
            t ender. Any notice to Lender shall be given by first class mail to Lender's address stated herein or any
            addra~ Lender designates by notice to Borrower. Any notice provided for in this Security Instrument shall
            be deemed to have been given to Borrower or Lender when given as provided in this paragraph.
                   14. Governing Law; Severability. This Security Instrument shall be governed by Federal law and
            the law of the jurisdiction in which the Property is located. In the event that any provision or clause of this
            Security Instrument or the Note conflicts with applicable law. such conflict shall not affect other provisions
            of this Security Instrument or the Note which can be given effect without the conflicting provision. To this
            end the provisions of this Security Instrument and the Note are declared to be severable.
                   15. Borrower's Copy. Borrower shall be given one conformed copy of the Note and of this Security
            Instrument.
                   16. Hazardous Substances. Borrower shall not cause or permit the presence, use, disposal, storage,
            or release of any Hazardous Substances on or in the Property. Borrower shall not do, nor allow anyone
            else to do , anything affecting the Property that is in violation of any Environmental Law. The preceding
            two sentences shall not apply to the presence, use, or storage on the Property of small quantities of
            Hazardous Substances that are generally recognized to be appropriate to nonnal residential uses and to
            maintenance of the Property.
                   Borrower shall promptly give Lender written notice of any invesligalion, claim, demand, lawsuit or
            other action by any governmental or regulatory agency or private party involving the Property and any
             Hazardous Substance or Environmental Law of which Borrower has actual knowledge. If Borrower learns,
            or is notified by any governmental or regulatory authority. that any removal or other remediation of any
             Hazardous Substances affecting the Property is necessary, Borrower shall promptly take all necessary
             remedial actions in accordance with Environmental Law.
                   As used in this paragraph 16, "Hazardous Substances" are those substances defined as toxic or
             hazardous substances by Environmental Law and the following substances: gasoline, kerosene, other
            flammable or toxic petroleum products, toxic pesticides and herbicides, volatile solvents. materials
            containing asbestos or formaldehyde , and radioactive materials. As used In this paragraph 16.
             "Environmental Law" means federal laws and laws of the jurisdiction where the Property is located that
             relate to health, safety or environmental protection .
            NON-UNIFORM COVENANTS. Borrower and Lender further covenant and agree as foJlows:
                  17. Assignment of Rents. Borrower unconditionally assigns and transfers to Lender alithe rents and
            revenues of the Property. Borrower authorizes Lender or Lender's agents to collect the rents and revenues
            and hereby directs each tenant of the Property to pay the rents to Lender or Lender's agents. However.
            prior to Lender's notice to Borrower of Borrower's breach of any covenant or agreement in the Security
            Instrument, Borrower shall collect and receive all rents and revenues of the Property as trustee for the
            benefit of Lender and Borrower. This assignment of rents constitutes an absolute assignment and not an
            assignment for additional security only.
                  If Lender gives notice of breach to Borrower: (a) all rents received by Borrower shall be held by
            Borrower as trustee for benefit of Lender only, to be applied to the sums secured by the Security
            Instrument; (b) Lender shall be entitled to collect and receive all of the rents of the Property; and (c) each
            tenant of the Property shall pay all rents due and unpaid to Lender or Lender's agent on Lender's written
            demand to the tenant.
                  Borrower has not executed any prior assignment of the rents and has not and wiJl not perform any act
            that would prevent Lender from exercising its rights under this paragraph 17.
                  Lender shall not be required to enter upon, take control of or maintain the Property before or after
            giving notice of breach to Borrower. However, Lender or a judicially appointed receiver may do so at any
            time there is a breach. Any application of rents shall not cure or waive any default or invalidate any other
            right or remedy of Lender. This assignment of rents of the Property shall terminate when the debt secured
            by the Security Instrument is paid in full.
                               with MERS·IIIM                                                               4/96 Amendod 02/10
            VMP®                                                                                           VMP4N(IIIM) (1002).00
            Wolters Kluwer F'tnanci•l SerW:es                                                                       Page 7 or 10




Land Records Corp. OR ALB10973 SA 2012011319.007
                                                2012011319          05/08/2012 02:44:49 PM              Page 8 of 13




                  18. Acceleration; Remedies. Lender shall give notice to Borrower as provided in Section 13 prior
            to acceleration following Borrower's breach of any covenant or agreement in this Security Instrument
            (but not prior to acceleration under Section 9 unless Applicable Law provides otherwise). The notice
            shall specify: (a) the default; (b) the action required to cure the default; (c) a date, not less than 30
            days from the date the notice is given to Borrower, by which the default must be cured; and (d) that
            failure to cure the default on or before the date specified in the notice may result in acceleration of
            the sums secured by this Security Instrument and foreclosure and sale of the Property by the Trustee
            pursuant to the powec of sale or by judicial proceeding. If the default is not cured on or before the
            date specified in the notice, Lender may require immediate payment in full of all sums secured by
            this Security Instrument without further demand and may foreclose this Security Instrument, at its
            option, either by Trustee's sale, in accordance with the procedures, including notice, under the New
            Mexico Deed of Trust Act (§48-10-1 et seq. , NMSA [1978]), or through judicial proceeding. Lender
            shall be entitled to collect all expenses incurred in pursuing the remedies provided in this Section 18,
            including, but not limited to, reasonable attorneys' fees and costs of title evidence.
                  If the Lender's interest in this Security Instrument is held by the Secretary and the Secretary
            requires immediate payment in full under paragraph 9, the Secretary may invoke the nonjudicial
            power of sale provided in the Single Family Mortgage Foreclosure Act of 1994 ("Act") (12 U.S.C.
            3751 et seq.) by requesting a foreclosure commissiooa- designated under the Act to commence
            foreclosure and to sell the Property as provided in the Act. Nothing in the preceding sentence shall
            deprive the Secretary of any rigbts otherwise available to a Lender under this paragraph 18 or
            applicable law.
                  If this Security Instrument secures a "horne loan" as deftned in the New Mexico Horne Loan
            Protection Act (§ 58-Z1A-l et. seq., NMSA [19781), certain provisions of that act may be applicable
            with respect to default, notice, right to cure, method of foreclosure and/or other issues. Notw1thstanding
            any other provisions In this Security Instrument, to the extent any provision of this Security Instrument is
            inconsistent with the appllcable requirements of the Home Loan Protection Act, the provisions of that act
            shall control.
                  19. Additional Statutory Provisions. The Security Instrument is executed and delivered in
            conformity with Section 47-1-39 NMSA (1978) upon the statutory mortgage condition and the Deed of
            Trust Act.
                  20. Release. Upon payment of all sums secured by this Security Instrument, Lender shall release this
            Security Instrument. Borrower shall pay any recordation costs. Lender may charge Borrower a fee for
            releasing this Security Instrument, but only if the fee is paid to a third party for services rendered and the
            charging of the fee is pennitled under Applicable Law.
                  21. Redemption Period. If this Security Instrument is foreclosed, the redemption period after judicial
            or non-judicial sale shall be one month.
                  22. Receiver. At any time after default , Lender (beneficiary) shall be entitled to the appointment of a
            receiver for the Property pursuant to the New Mexico Receivership Act (§ 44-8-1 et. seq., NMSA (1978]).
                  23. Riders to this Security Instrument. If one or more riders are executed by Borrower and
            recorded together with this Security Instrument, the covenants of each such rider shall be Incorporated into
            and shall amend and supplement the covenants and agreements of this Security Instrument as if the rider(s)
            were a part of this Security Instrument. [Check applicable box(es) .)

              D Condominium Rider                         D   Growing Equity Rider          D    Other [specify)
              [;;:;;:] Planned Unit Development Rider    D    Graduated Payment Rider




Land Records Corp. OR ALB10973 SA 2012011319.008
                                                 2012011319          05/08/2012 02:44:49 PM           Page 9 of 13




                   BY SIGNING BELOW, Borrower accepts and agrees to the terms contained in this Security
             Instrument and in any rlder(s} executed by Borrower and recorded with it.

             Borrower




                                                                  (Seal)




             Date

                                                                  (Seal)




             Date

                                                                  (Seal)




             Date

                                                                  (Seal)


             D      Refer to the attached Signature Addendum for additional parries and signatures.




Land Records Corp. OR ALB10973 SA 2012011319.009
                                        2012011319                    05/08/2012 02:44:49 PM     Page 10 of 13




            Acknowledgment
            state ot    Ne._w MeKico
            County of    BernaJiU~
            This instrument was acknowledged before me on                    MAY 0 3 2012   by
              c~of       A. . ~tl~r,ez




             Notary Public


             My commission e x p i r e s : .   ~LB~R~D. MARTINEZ
                                               ~TAllY f\I&JC-STAlt IS l(lf   -.a>
                                               ""' """"•- --=-c/-_;.._IS_·_4'
                                                                           __




                                                                                            ~ndedOZ/10
                                                                                                 V MP4N(NM) (1002).00
                                                                                                        Page 10of 10




Land Records Corp . OR ALB10973 SA 2012011319.010
                                                              2012011319                05/08/2012 02:44:49 PM                        Page 11 of 13


                                                                             EXHIBIT A



                                                                                                 Commitment No.:


       Lot Numbered Four (4), in Block Numbered Two (2). Corrales North Unit 2A, as the same is shown and
       designated on the plat of said subdivision entitled "CORRALES NORTH UNIT 2A, A SUBD IVISION OF TRACTS
       'A', 'B' AND 'C', CORRALES NORTH UNIT 2, CITY OF RIO RANCHO, TOWN OF ALAMEDA GRANT,
       SANDOVAL COUNTY, NEW MEXICO", filed in the office of the County Clerk of Sandoval County, New Mexico,
       on November 21, 1989 in Rio Rancho Estates Plat Book No.5, pages 116-117, (Vol. 3, folio 81 OA).




        Copyright American UtndTit .l e Association. All rlohta reserve ct. The use of thi s Form Is restricted to ALTA l icensees and A L TA members In
        good standing ao of the date of use . A ll other uses are prohibited. Reprinted un der license from the American Land Title Asooeiotion.           -
                                                                                                                                                           , ,.   .....    ...: ... '\
                                                                                                                                                           l . '\._tl TU'It!
                                                                                                                                                           ., ... ,.. , t,'ll lll <\




       FDNM0166.rdw




Land Records Corp. OR ALB10973 SA 201201131 9.011
                                           2012011319      05/08/2012 02:44:49 PM        Page 12 of 13




                       PLANNED UNIT DEVELOPMENT RIDER

                   THIS PLANNED UNIT DEVELOPMENT RIDER is made this                  3rd        day of
             t-1ay, 20 12                  , and is incorporated into and shall be deemed to amend and
             supplement the Mortgage, Deed of Trust or Security Deed ("Security Instrument") of the
             same date given by the undersigned ("Borrower") to secure Borrower's Note ("Note") to
             Freedom Mortgage Corporation

             (" Lender") of the same date and covering the Property described in the Security Instrument
             and located at:
                                            1813 Platte River Rd NE
                                           Rio Rancho, NM 87144-6409
                                                 [Property Address]
             The Property Address is a part of a planned unit development ("PUD") known as
                                                 Corrales North

                                           [Name of Planned Unit Development]
                  PUD COVENANTS. In addition to the covenants and agreements made in the Security
             Instrument. Borrower and Lender further covenant and agree as follows:
                  A . So long as the Owners Association (or equivalent entity holding title to common
                      areas and facilities), acting as trustee for the homeowners. maintains, with a
                      generally accepted insurance carrier, a " master" or "blanket" policy insuring the
                      Property located in the PUD, including all improvements now existing or
                      hereafter erected on the mortgaged prem1ses, and such policy is satisfactory to
                      Lender and provides insurance coverage in the amounts, for the periods, and
                      a~inst the hazards Lender requires, including fire and other hazards included
                      w1thin the term "extended coverage," and loss by flood, to the extent required
                      by the Secretary, then : (i) Lender waives the provision in Paragraph 2 of this
                      Security Instrument for the monthly payment to Lender of one-twelfth of the
                      yearly premium installments for hazara insurance on the Property, and (ii)
                      Borrower's obligation under Paragra(>h 4 of this Security Instrument to maintain
                      hazard insurance coverage on tfie Property is deemed satisfied to the extent
                      that the required coverage is provided f>y the Owners Association policy.
                      Borrower shall give Lenaer prompt notice of any lapse in required hazard
                      insurance coverage and of any loss occurring from a hazard . In the event of a
                      distribution of tiazard insurance proceeds in lieu of restoration or repair
                      following a loss to the Property or to common areas and facilities of the PUD,
                      any proceeds payable to Borrower are hereby assigned and shall be paid to
                      Lender for application to the sums secured by this Security Instrument, with
                      any excess pa1d to the entity legally entitled thereto.
                  B. Borrower promises to pay all dues and assessments imposed pursuant to the
                      leg_al instruments creating and governing the PUD.
                  C. If -sorrower does not pay PUO dues and assessments when due, then Lender
                      may pay them. Any amounts disbursed by Lender under this paragraph C shall
                      become additional aebt of Borrower secured by the Security Instrument. Unless


           ~e PUD Rider- 10/95
             Wolters Kluwer Financial Serv~·ces·
             VMP 8 -589U (0402).02
             Page 1 of 2       Initials: ---''---




Land Records Corp . OR ALB10973 SA 2012011319.012
                                         2012011319      05/08/2012 02:44:49 PM       Page 13 of 13




                      Borrower and Lender agree to other terms of payment, these amounts shall bear
                      interest from the date of disbursement at the Note rate and shall be payable,
                      with interest, upon notice from Lender to Borrower requesting payment.
                 BY SIGNING BELOW, Borrower accepts and agrees to the terms and provisions contained
            in this PUD Rider.


              L   ;._L. ()_   ~~~               (Seal}    - - - -- - -- - -- - (Seal)
            cJrol A Bellistri               -Borrower                        -Borrower




                                                (Seal)    - --    - - - -- - - - - - (Seal)
                                            -Borrower                             -Borrower




            - - - - -- -- - - - - (Seal)                                                      (Seal)
                                -Borrower                                                 -Borrower




            - -- - -- -- - - -- - (Seal)                                                       (Seal)
                               -Borrower                                                   -Borrower




           . . , (0402).02                         Page 2 of 2




Land Records Corp. OR ALB10973 SA 2012011319.013
                                                       c
Recording Requested By:
NATIONSTAR MORTGAGE DBA MR. COOPER

When Recorded Return To:
                                                     2018009838 8 : 421 P: 9838 AM
DOCUMENT ADMINISTRATION                              05/02/2018 08:09:34 AM Page 1 of 1
NATIONSTAR MORTGAGE DBA MR , COOPER                  Eileen Garbagni, County Clerk-Sandoval County, NM
8950 CYPRESS WATERS BLVD
COPPELL, TX 75019



                                   CORPORATE ASSIGNMENT OF MORTGAGE
Sandoval, New Mexico
SELLER'S SERVICING #-               'BELLISTRI"

MIN -                        IS#: 1-888·679-6377

Date of Assignment April 25th, 2018
Assignor: MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC,, AS NOMINEE FOR FREEDOM
MORTGAGE CORPORATION, ITS SUCCESSORS AND ASSIGNS at P.O. BOX 2026, FLINT, Ml 48501-2026
Assignee: NATIONSTAR MORTGAGE LLC D/B/A MR. COOPER at8950 CYPRESS WATERS BLVD., COPPELL,
TX 75019

Executed By: CAROL A BELLISTRI , A SINGLE WOMAN To: MORTGAGE ELECTRONIC REGISTRATION
SYSTEMS, INC., AS NOMINEE FOR FREEDOM MORTGAGE CORPORATION
Date of Mortgage: 05/03/2012 Recorded: 05/08/2012 in Book/Reei/Liber: 415 Page/Folio: 11319 as Instrument
No.: 2012011319 In the County of Sandoval, State of New Mexico.

Property Address: 1813 PLATIE RIVER RD NE, RIO RANCHO, NM 87144-6409

  KNOW ALJ. MEN BY THESE PRESENTS, that for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the said Assignor hereby assigns unto the above-named Assignee, the said
Mortgage having an orlginal principal sum of $239,428.00 with interest, secured thereby, and the full benefit of all the
powers and of all the covenants and provisos therein contained, and the said Assignor hereby grants and conveys
unto the said Assignee, the Assignor's interest under the Mortgage.

    TO HAVE AND TO HOLD the said Mortgage, and the said property unto the said Assignee forever, subject to the
terms contained in said Mortgage.

 MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., AS NOMINEE FOR FREEDOM MORTGAGE
CORPORATION, ITS SUCCESSORS AND ASSIGNS
On April 25th, 2018



By:~dZ~=~=-__.:.:?:::::==:===::::...
OMAR BASPED, Vice-President


STATE OF Texas
COUNTY OF Dallas

On April 25th, 2018, before me, DANIELA HORVATH, a Notary Public in and for Dallas in the State of Texas,
personally appeared OMAR BASPED, Vice-President, personally known to me (or proved to me on the basis of
satisfactory evidence) to be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their authorized capacity, and that by
his/her/their signature on the instrument the person(s), or the entity upon behalf of which the person(s) acted,
executed the instrument.
                                                                                       ,,'''''"''t,,          DANIELA.. HORVATH  tT
                                                                                   ...~~.1i;.
                                                                                            .,..l'v Puo'"
                                                                                       ..., , ····· .;,;.,~
                                                                                                       o - Nota ryPobltC . Stateo exas
                                                                                   ~0.'..             }~~ Comm . Exp1res 01 -27-20?.0


                                                                                  --
                                                                                   ~~"i'o f·\~,~
                                                                                      '''''"''
                                                                                                      Notary 10 128862890



                                                                                                 (This area for notarial seal)
